Citation Nr: 0817256	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to March 
1959.
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin cancer (basal cell carcinoma).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his currently diagnosed skin cancer 
(basal cell carcinoma) had its clinical onset during active 
service due to ionizing radiation exposure.  Specifically, 
the veteran maintains that while serving at the Harbor 
Defense Unit, Fort Story, Virginia, he received training in 
the Radar Division and was assigned extra duties in the 
evenings and on weekends monitoring ship traffic using an 
"unshielded radar scope."  In this manner, the veteran 
alleges, he incurred exposure to hazardous doses of ionizing 
radiation.  In support of his claim, the veteran has 
submitted statements from his private dermatologist 
indicating that the veteran's skin cancer is not explainable 
by ordinary sun exposure and is likely a direct result of his 
radiation exposure during service.  Additionally, the veteran 
has submitted a medical article, co-authored by his private 
dermatologist, which describes a possible link between basal 
cell carcinoma and exposure to X-radiation from early models 
of cathode ray tube (CRT) oscilloscopes, which were 
manufactured using unshielded lead glass between 1940 and 
1955.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3). In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include skin cancer. 38 C.F.R. § 3.311(b)(2)(vii).  
Specifically, when it has been determined that:  (1) a 
veteran has been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons; 
(2) the veteran subsequently develops a specified radiogenic 
disease; and (3) the disease first becomes manifest 5 years 
or more after exposure, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in- service 
radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the veteran's currently diagnosed disease was 
incurred during or aggravated by service, a task which 
includes the burden of tracing causation to a condition or 
event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection claims based on in-service 
exposure to radiation may be addressed under 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311.

In this case, VA has requested and obtained the veteran's 
service personnel records dated from January 1957 to March 
1959 for the purpose of verifying his account of exposure to 
radiation while on active duty.  Those records show that the 
veteran served first as a seaman recruit and then advanced to 
seaman apprentice and seaman, and that he was assigned to the 
Harbor Defense Unit at Fort Story.  However, they do not 
support his contention that he received training and was 
assigned extra duties as a radarman, or otherwise performed 
monitoring activities using unshielded radar scopes.  
Additionally, the veteran's service medical records dated 
from January 1957 to March 1959 are void of any complaints, 
diagnoses, or treatment for radiation exposure.

The veteran's post-service medical records show that he was 
diagnosed with skin cancer (basal cell carcinoma) in July 
1996, which is more than five years after his separation from 
service.  However, because the veteran's service records do 
not indicate that he was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons or otherwise, it is not necessary to refer the claim 
to the Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. §  3.311(c).  Additionally, as 
there is no record of the veteran having been exposed to 
ionizing radiation, there is no need to further assess 
whether his radiogenic disease, skin cancer, is related to a 
radiation dose to which he was not exposed in service, and 
service connection for the veteran's currently diagnosed skin 
cancer, as secondary to exposure to ionizing radiation, is 
therefore not warranted.

Nevertheless, service connection may still be granted based 
upon direct evidence demonstrating that the veteran's skin 
cancer was incurred or aggravated in service.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  

The veteran's service medical records include a pre-service 
entry examination, dated in January 1957, which is negative 
for any complaints or clinical findings of skin problems.  
Subsequent service medical records reveal that in August 
1958, the veteran was treated for infected sebaceous cysts on 
the bridge of his nose and back.  On examination prior to his 
separation from service in March 1959, he was found to have a 
one-quarter inch scar on his forehead; a one-half inch scar 
on his nose; two one-half inch scars on his chest, and a scar 
on his shoulder of unspecified length.

As noted above, the veteran was first diagnosed with skin 
cancer (basal cell carcinoma) in July 1996.  He has since 
been treated for numerous cancerous lesions on his face.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
examination with regard to his claim for service connection 
for skin cancer.  It therefore remains unclear to the Board 
when the veteran's condition had its clinical onset during 
service and, specifically, whether his documented in-service 
skin problems were initial manifestations of the disease.  
The Board thus finds that a remand for an examination and 
opinion is necessary in order to fully and fairly address the 
merits of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination with the appropriate 
specialist for the purpose of ascertaining 
the etiology of his currently diagnosed 
skin cancer.  The claims file should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should give 
particular consideration to the veteran's 
service medical records pertaining to skin 
problems (sebaceous cysts and scars on the 
face and back) and carefully review post-
service medical records showing 
complaints, diagnoses, and treatment for 
skin cancer beginning in June 1996.  The 
examiner should specifically opine as to 
whether it is as likely as not (50 percent 
probability or greater) that the veteran's 
skin cancer is related to his period of 
active service.  The examiner should 
further opine whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's skin cancer in 
the result of any use of radar equipment 
during his service.  A rationale for the 
opinion must be provided.  The examiner 
should reconcile the opinion with all 
other clinical evidence of record.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

